 Case6:20-cv-00141-PGB-GJK
Case  6:20-cv-00141-PGB-GJK Document
                             Document1-2
                                      9 Filed
                                         Filed02/18/20
                                               01/28/20 Page
                                                         Page11ofof11PageID
                                                                      PageID47
                                                                             12




                                                         6:20-cv-00141-PGB-GJK




                                                                  MagalyJustiniano
Feb 18, 2020
